Citation Nr: 1826074	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO. 08-22 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a tear, right knee posterior horn medial meniscus, tricompartmental osteoarthritis degenerative change, status post-surgical repair for the period of October 1, 2006 to May 29, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1978 to February 1981 and from May 1988 to October 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran requested a Board hearing in his August 2008 substantive appeal, but failed to appear for the hearing before a Veterans Law Judge (VLJ) scheduled in October 2010. Although the Board requested clarification from the Veteran if he wished to have another hearing, he has not affirmatively responded. The Board therefore considers his request for a hearing withdrawn. See 38 C.F.R. § 20.704(d) (2017).

This issue was previously before the Board in September 2015, when an increase to a 20 percent rating was granted for the right knee, and an evaluation in excess of 20 percent was denied. The Veteran appealed the denial of a higher rating to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board decision and remanded the case for further proceedings.

This case was returned to the Board, and in July 2017, the Board remanded the issue listed on the title page for additional development. The case has since returned to the Board for further consideration.

The Board notes that the September 2015 Board decision granted a rating of 20 percent for the Veteran's right knee disability from October 1, 2007 instead of October 1, 2006. The October 1, 2007 grant date is despite the fact that the issue page of the decision mentions October 1, 2006 as the start of the stage that is being considered. No discussion is made within the decision regarding a change of symptoms between October 1, 2006 and October 1, 2007, nor is any related analysis performed. The subsequent Court decision does not discuss any change of symptoms during these dates, nor is any related analysis performed. The Court did not acknowledge any change in the rating evaluation between October 1, 2006 and October 1, 2007, and issued its order regarding a rating in excess of 20 percent between October 1, 2006 and May 29, 2009. Accordingly, the Board finds that there was a typographical error in the September 2015 Board decision, and the Veteran is entitled to a 20 percent rating from October 1, 2006 to May 29, 2009.


FINDING OF FACT

The Veteran's service connected tear, right knee posterior horn medial meniscus, tricompartmental osteoarthritis degenerative change, status post-surgical repair, from October 1, 2006 to May 29, 2009, was manifested by pain, flare-ups, and additional functional loss due to pain and flare-ups. It is not possible to quantify the Veteran's functional loss in terms of the degree of additional range of motion loss between October 1, 2006 and May 29, 2009 without resorting to speculation. The Veteran's right knee flexion was limited from 15 to 110 degrees between October 1, 2006 and May 29, 2009.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a tear, right knee posterior horn medial meniscus, tricompartmental osteoarthritis degenerative change, status post-surgical repair, between October 1, 2006 and May 29, 2009, have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.27, 4.40, 4.45, 4.59, 4.71(a), DCs 5010-5257, 5260 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

The Board has thoroughly reviewed all the evidence in the Veteran's VA file. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision. 38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995). Although the entire record must be reviewed by the Board, it is not required to discuss, in detail, every piece of evidence. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence). Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant. See Timberlake v. Gober, 14 Vet. App. 122 (2000). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake, infra.

As noted above, in July 2017, the Board remanded the increased rating issue to the AOJ for additional development. The Board received a VA addendum opinion. Under the circumstances, the Board finds that there has been substantial compliance with its remand instructions. See Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

II. Increased Rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects the Veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017). The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations. Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017). Separate diagnostic codes identify the various disabilities and the criteria for specific ratings. If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2017). Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. 38 C.F.R. § 4.14 (2017). Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. Id.

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions regarding the avoidance of pyramiding, see 38 C.F.R. § 4.14, do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. 38 C.F.R. §§ 4.40, 4.45 (2017).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. Painful motion is an important factor of joint disability, which is entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2017). However, the evaluation of painful motion as limited motion only applies when the limitation of motion is noncompensable under the applicable diagnostic code. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran currently receives a 10 percent rating under DC 5010-5257 for a tear, right knee posterior horn medial meniscus, tricompartmental osteoarthritis degenerative change, status post-surgical repair (right knee disability) from October 1, 2006 and a 20 percent rating from October 1, 2007 to May 29, 2009. Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated. 38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen.

DC 5010 pertains to arthritis, due to trauma, substantiated by x-ray findings. DC 5010, traumatic arthritis, requires consideration of DC 5003, degenerative arthritis (hypertrophic or osteoarthritis). 38 C.F.R. § 4.71a, DC 5010. DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

DC 5257 contemplates "other impairment" of the knee including recurrent subluxation or lateral instability. Under DC 5257, where impairment is severe, moderate, or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively. 38 C.F.R. § 4.71a. The words "slight," "moderate," "severe," and "marked" as used in the various diagnostic codes are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just" decisions. 38 C.F.R. § 4.6.

Additionally, under DC 5260, limitation of flexion of the knee warrants a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees. 38 C.F.R. § 4.71a, DC 5260.

The Court remanded the case for the Board to provide an adequate examination or opinion that, to the extent possible, expresses the Veteran's functional loss in terms of the degree of additional range of motion loss, and directed that the Board consider a rating in excess of 20 percent for limitation of flexion of the right knee. The RO has rated this disability under DC 5010-5257 (DC 5010 contemplates limitation of motion), and limitation of flexion of the knee is rated under DC 5260.

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the award of an increased rating in excess of 20 percent for the Veteran's right knee disability from October 1, 2006 to May 29, 2009. The reasons follow.

The evidence indicates that the Veteran's right knee disability, from October 1, 2006 to May 29, 2009, manifested with pain and some limitation of motion, but did not result in limitation of flexion to 15 degrees, as would be required for a 30 percent rating under DC 5260. At worst, the Veteran's flexion was limited to 110 degrees.

In a VA medical opinion from December 2017, the examiner stated that it would be mere speculation to attempt to quantify all functional losses, including flare-ups, during the period on appeal, in terms of the degree of additional range of motion loss by equating the disability experience due to such losses to additional loss of range of motion.

The Board notes that an increased rating may not be granted on the basis of speculation. See 38 C.F.R. § 3.102 (2017) ("By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.").

Furthermore, the Board notes that when the 20 percent rating was assigned, the rating specifically contemplated the Veteran's reports of pain, instability, knee giving out, functional loss and flare-ups. The Board referenced the Veteran's reports of experiencing flare-ups several times a week, especially after prolonged walking or standing, and that such episodes could last up to a day.

The Board wrote in the September 2015 decision:

"Indeed, the Veteran noted during his September 2007 examination that his flare-ups cause him not only great pain, but also he would not be able to bear weight on that knee, and would just need to let it rest. During that examination, the Veteran reported that his knee condition is so bad that he cannot walk 150 feet or stand for over 15 minutes before his pain would start to increase.

The Board notes that during his examination, the VA examiner noted explicitly that the Veteran's functional limitations during a flare-up could not be assessed since the Veteran was not having a flare-up during the examination. However, the examiner did note that the Veteran's right knee condition did in-fact caused him functional loss in areas such as chores, shopping, exercise, and would prevent activities such as sports. Overall, the condition would have significant effects on the Veteran's daily life."

Accordingly, the Board finds that the assigned 20 percent rating contemplates the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria in application to the Veteran's disability.

While separate ratings for DC 5260 and 5257 (impairment of the knee due to recurrent subluxation or lateral instability) would not amount to pyramiding, review of the evidence of record does not support that there is instability or subluxation associated with the Veteran's right knee during this appeal period. See VAOPGCPREC 23-97, 9-98. For example, in an October 2007 VA treatment record, the examiner noted that the Veteran's ligaments were stable with good endpoints and that there was no laxity in the Veteran's right knee.

The Board has considered the effects of the Veteran's symptoms, including pain and functional loss, and the Board concludes that the preponderance of the evidence is against a finding of flexion of the right knee limited to 15 degrees. Examination results throughout this part of the appeal period show that the Veteran had right knee flexion to 110 degrees.

Taking into account the evidence of record indicating the Veteran's regular complaints of pain and other findings of functional loss, the Board finds that the evidence does not reflect that such pain and functional limitations resulted in flexion of the right knee to 15 degrees, which would be required for a finding that the Veteran was entitled to a 30 percent disability rating. Thus, a higher rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria is not approximated in the Veteran's disability picture for this appeal period.

In sum, the evidence does not show that a disability rating in excess of 20 percent for a tear, right knee posterior horn medial meniscus, tricompartmental osteoarthritis degenerative change, status post-surgical repair is warranted. As the preponderance of the evidence is against the claim for a higher rating, the benefit of the doubt doctrine is not for application, and the Veteran's claim for an increased rating is denied. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an evaluation in excess of 20 percent for a tear, right knee posterior horn medial meniscus, tricompartmental osteoarthritis degenerative change, status post-surgical repair for the period of October 1, 2006 to May 29, 2009 is denied.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


